MEMORANDUM **
David Scott Harrison appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th Cir.2003). We affirm.
The district court properly dismissed Harrison’s action because Harrison has stated no viable due process claim seeking access to the DNA evidence at issue. See Dist. Attorney’s Office for the Third Judicial Dist. v. Osborne, — U.S. -, 129 S.Ct. 2308, 2320-22, 174 L.Ed.2d 38 (2009) (holding that plaintiff had no viable procedural due process claim because state’s procedures for post-conviction relief did not transgress recognized principles of fundamental fairness, as well as no substantive due process right to post-conviction access to DNA evidence).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.